  CIVIL ACTION NO. 1:19-CV-444-LY



EXHIBIT A
9793454246                                                                  09: 19:46 a.m.   05-02-2019   1 IS




             Law Office of
             WES GRIGGS
             301 South 17th Street                                                  979.3-4S.S188
             P.O. box 5 1 7                                                    fax: 979.345.4246
             West Columbia, Texas 77486                              email: wes@wesgriggslaw.com
                                                                       MICHAELA@WESGRIGGSLAW.COM


                                     TELECOMMUNICATIONS COVER SHEET

             TO:              Floyd R. Hartley                                      1.303.551.6655
                              Attorney at Law
                              Taylor Anderson, LLP

             CC:

             FROM:            Wes Griggs
                              Attorney At Law

             DATE:            Mav 2. 2019

             TOTAL NUMBER OF PAGES INCLUDING THIS COVER SHEET: 5

             Hard copy to follow via U.S. Postal Service: Yes             No*


                     If you do not receive all the pages indicated above, please call us
                     back as soon as possible at (979) 345-5188.


                   The person to contact is:          Mt&haeUi NordliA,


             COMMENTS:             RE:    Cause No. D-1-GN-1 9-001 591 ; J.E.B, individually and
                                   as next friend to F.C.B., Plaintiff v. CLAY DEAN HILL,
                                   individually and d/b/a SHILOH TREATMENT CENTER, SHILOH
                                   TREATMENT CENTER, INC.); JUAN J. SANCHEZ, individually
                                   and d/b/a, SOUTHWEST KEY; AND SOUTHWEST KEY
                                   PROGRAMS, INC, Defendant; In the 419th Judicial District
                                   Court; Travis County, Texas


                   THE INFORMATION CONTAINED IN THIS FACSIMILE MESSAGE IS PRIVILEGED AND
                   CONFIDENTIAL AND IS INTENDED ONLY FOR THE USE OF THE ADDRESSEE. IF THE
                   READER OF THIS MESSAGE IS NOT THE ADDRESSEE OR THE PERSON RESPONSIBLE
                   FOR DELIVERING TO THE ADDRESSEE, YOU ARE HEREBY NOTIFIED THAT ANY
                   DISSEMINATION, DISTRIBUTION OR COPYING OF THE MESSAGE IS STRICTLY
                   PROHIBITED. IF YOU HAVE RECEIVED THIS MESSAGE IN ERROR, PLEASE NOTIFY US BY
                   TELEPHONE AND RETURN THE ORIGINAL FACSIMILE MESSAGE TO US AT THE ABOVE
                   ADDRESS VIA THE U. S. POSTAL SERVICE. THANK YOU FOR YOUR COOPERATION.
9793454246                                                                          09:19:57 a.m.   05-02-2019   2/5




                                                 CAUSE NO. D-1-GN-1 9-001 591

                        individually and as next                   §    IN THE DISTRICT COURT
              friend to F.C.B,,                                   §
              Plaintiff                                           §
                                                                  §
              VS.                                                 §
                                                                  §
              CLAY DEAN HILL, individually and                    §    TRAVIS COUNTY, TEXAS
              d/b/a SHILOH TREATMENT CENTER,                      §
              SHILOH TREATMENT CENTER,                            §
              INC.); JUAN J. SANCHEZ,                             §
              individually and d/b/a, SOUTHWEST                   §
              KEY; AND SOUTHWEST KEY                              §
              PROGRAMS, INC,                                      §
              Defendant                                           §    41 9™ JUDICIAL DISTRICT

                                ORIGINAL ANSWER OF THE DEFENDANT CLAY DEAN HILL

             TO THE HONORABLE COURT:

                        Clay Dean Hill (last three numbers of Social Security number: 272; last three


             numbers of Texas drivers license number: 722) (the Defendant Hill) files this original

             answer to the Plaintiffs original petition, and for answer shows:


                                                     1. Special Exceptions

                        The       Defendant Hill specially excepts to the Plaintiffs Original Petition in its


             entirety. The Plaintiff purports to state a claim against the Defendant Hill by referring to

             him and the separate, corporate defendant, Shiloh Treatment Center Inc., collectively as

             "Shiloh" and yet nowhere states any basis in fact or at law for a claim against the

             Defendant Hill, individually. The Defendant Hill requests that the Court make an order

             sustaining this special exception, requiring the Plaintiff to amend the petition to state a

             cause of action against the Defendant Hill, individually, separate and apart from, and as




             Original Answer - Hiil
             April 29,2019                                Page 1 of 4
9793454246                                                                                   09:20;08a.m.        05-02-2019     3/5




               distinguished from, the Defendant Shiloh Treatment Center, Inc. on or before such date

               as the Court may determine, and providing that, if the Plaintiff fails or refuses to amend,

               the action as to the Defendant Hill will be stricken from the pleadings, and the


               Defendant Hill will be dismissed from this lawsuit.


                                                               2. General Denial

                         Defendant Hill denies generally every allegation contained in Plaintiffs original

              petition and demands strict proof by a preponderance of the credible evidence.


                                                               3. Special Denial

                         Defendant          Hill   specially   denies   each   and   every   allegation     or    implication

              contained in Plaintiffs original petition that he, individually, is liable under the facts

              which are the basis of this suit.


                                                         4. Request for Disclosure

                         Pursuant to Texas Rule of Civil Procedure 194, you are requested to disclose,

              within thirty (30) days of service of this request, the information and material described


              in Rule 1 94.2 as set forth on Exhibit A attached hereto.

                        WHEREFORE, the Defendant Hill requests judgment of the Court as follows:

                        1.            That his Special Exceptions be sustained;

                        2.            That this lawsuit as it pertains to the Defendant Hill be dismissed and that

                                  the Plaintiff take nothing by this suit;

                        3.        That the Defendant Hill recover all costs together with such other and

                                  further relief to which the Defendant Hill may be entitled.




             Original Answer - Hill
             April 29,2019                                       Page 2 of 4
9793454246                                                                                09;20:18a.m.   05-02-2019   4/5




                                                                             Respectfuty submitted,




                                                                             WES GRIGGS *
                                                                             SBN; 08489100
                                                                             301 South 17th Street
                                                                             P.O. Box 517
                                                                             West Columbia, Texas 77486
                                                                             Tel:  979.345.5188

                                                                          Fax: 979.345.4246
                                                                          Eml: service@wesariaaslaw.com
                                                                          Attorney for Defendant Clay Dean Hill

                                                                  JURAT

                     My name is Clay Dean Hill, and I am one and the same person who has been
              named as a defendant in the above referenced lawsuit.    I declare under penalty of
              perjury that the foregoing Original Answer and that eveiy statement contained in
              Paragraph 3, entitled "Special Denial" of the Original Answer are within my personal
              knowledge and are true and correct.


                                                                             &
                                                                          CLAY DEAN HILL

              THE STATE OF TEXAS                                      §
              COUNTY OF BRAZORIA                                      §

                   ji i This instrument was acknowledged before me on the /                     th day of
                  'KQUIT                        , 201 9 by Clay Dean Hill.
                                                                                    1
                                                                                   /


                                                                          Notary'Public, Stat^of Texas


                     X      LAURA JAMIESON
             \M              iO #125530483
                     LJ My Commission Expires
                     y      January 1 a, 2022
                                      mrnwttTrr




             Original Answer - Hill
             April 29, 201 S                                   Page 3 of 4
9793454246                                                            09;20;28a.m.   05-02-2019   5/5




                                            Certificate of Service

                    I certify that on the 1st day of May 2019, a true and correct copy of this
              document was served to all parties according to Ru     21 and 21a of the Texas
              Rules of Civil Procedure.


                                                             m
                                                         WES GRIGGS




             Original Answer - Hill
             April 29, 2019                    Page 4 of 4
